Title: To James Madison from Joseph Carleton, 16 May 1804 (Abstract)
From: Carleton, Joseph
To: Madison, James


16 May 1804, Office of Discount and Deposit, Washington. “The Letter which you did me the honor to write me on the 24th. Ultimo respecting certain funds in the hands of Mr. George W: Erving in London, having with your concurrence been referred to the Bank of the United States; the Board have been favored in course with an answer from that Party, empowering them to take immediate order for carrying your views of negotiation into effect—for which purpose they beg leave to propose, that James Davidson Esqr. the Cashier of this Office, as Agent for the department of State, be authorized to draw the bill of Exchange upon London, and to pursue such farther steps therein as you shall be pleased to point out for his Government.”
